DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 6 line 4, “the 
Claim 16 line 3, “the 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 line 2 recites “a logic controller” which is unclear if this is the same or different logic controller previously recited in claim 19.
Claim 20 line 3 recites “one or more sensors” which is unclear if these are the same or different sensors previously recited in claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US 20170350598 A1) in view of Patel (US 20170298884 A1) and Ogata (US 20150275755 A1).
Regarding claim 1
	Boardman discloses a fuel delivery system (fuel nozzle 70 in Fig 2) for a combustor (26) of a gas turbine engine (Fig 1), the fuel delivery system comprising:
a primary fuel (centerbody circuit 121 to egress a fuel, this fuel is construed as the primary fuel, Fig 4, Para 0047);
a secondary fuel (a third centerbody circuit 122, this fuel is construed as the secondary fuel, Fig 4, Para 0047);
a swirler (swirler assembly 104, 102, and 130, Fig 4, Para 0041) configured to produce a main flame (swirler 104 mixes air with fuel from outlet 110 to produce a flame, construed as the main flame) within a combustion chamber (62) of the combustor (26);
a fuel nozzle (100 Fig 4) configured to produce a pilot flame (fuel injected from outlet 124 to mix with air to produce a flame, Para 0047, construed as the pilot flame) within the combustion chamber (62) of the combustor (26), 
wherein the fuel nozzle (100) comprises a nozzle outlet (124, Para 0047) that is located adjacent to an end (130) of the swirler (swirler assembly 104, 102, and 130), the end of the swirler being located at an inlet (97) of the combustor (26), wherein the end of the swirler is an axially aftmost end of the swirler (end 130 is the aftmost end of swirler assembly 104/102/130) with respect to a centerline (101) of the combustion chamber (62), the fuel nozzle outlet (124) is axially inline with a surface of an end wall (inline with end wall of portion 130 positioned at the end of swirler 104, annotated in Fig 4) of the end of the swirler, wherein the end wall extends along a radial direction (radial wall of portion 130 annotated in Fig 4) with respect to the centerline;
a primary fuel line (121) fluidly connecting the primary fuel to the fuel nozzle (100); and
a secondary fuel pilot line (122) fluidly connecting the secondary fuel to the fuel nozzle (100).

    PNG
    media_image1.png
    528
    1030
    media_image1.png
    Greyscale

Boardman is silent on a primary fuel tank configured to store the primary fuel;
a secondary fuel tank configured to store the secondary fuel;
a secondary fuel line fluidly connecting the secondary fuel tank to the swirler; and
a pilot fuel selection valve located within the primary fuel line and the secondary fuel pilot line, the pilot fuel selection valve being configured to be actuated to one or more positions to adjust a flow to the fuel nozzle of at least one of the primary fuel and the secondary fuel.
However, Patel teaches a fuel delivery system comprising a primary fuel line (41 Fig 1) fluidly connecting the primary fuel tank (primary fuel tank 24 in Fig 1; fuel passages 41 and 43 to fluidly connect with fuel supplies 22 and 24, Para 0018 top) to the fuel nozzle (injector head 28); and
a secondary fuel pilot line (43) fluidly connecting the secondary fuel tank (secondary fuel tank 22) to the fuel nozzle (26); and
a pilot fuel selection valve (mechanism 32 could include any of a variety of different valve, Para 0017 top) located within the primary fuel line and the secondary fuel pilot line (valve mechanism 32 positioned within the primary and second fuel lines 41, 43 in Fig 1), the pilot fuel selection valve being configured to be actuated to one or more positions (valve 32 can switch to different fuel types, Para 0017 middle) to adjust a flow to the fuel nozzle (26) of the primary fuel and the secondary fuel (24, 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to store the primary fuel and the secondary fuel in Boardman in individual tanks being a primary fuel tank and a secondary fuel tank and to include a pilot fuel selection valve located within the primary fuel line and the secondary fuel pilot line, the pilot fuel selection valve being configured to be actuated to one or more positions to adjust a flow to the fuel nozzle of the primary fuel and the secondary fuel, as suggested and taught by Patel, in order to separately and conveniently store the different fuels in separate tanks, as well as to readily inject the different fuels via the valve based on engine operation.
Broadman in view of Patel is silent on a secondary fuel line fluidly connecting the secondary fuel tank to the swirler.
However, Ogata teaches a multi-fuel delivery system having a primary fuel tank (19 Fig 2) and a secondary fuel tank (18) having a second fuel line (23 to 17) fluidly connecting the secondary fuel tank (18) to a swirler (21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a secondary fuel line in Broadman in view of Patel, such that the secondary fuel line fluidly connecting the secondary fuel tank to the swirler, as suggested and taught by Ogata, because spraying fuel into the swirler imparts a swirl to the inflow air thus accelerating premixing of air and the fuel for combustion (Para 0031 bottom).
Regarding claim 3
	Broadman in view of Patel and Ogata discloses the fuel delivery system of claim 1.
	Broadman in view of Patel and Ogata further discloses a combined pilot fuel line (Patel teaches a combined pilot fuel conduit 40 in Fig 1) fluidly connecting the pilot fuel selection valve (32) to the fuel nozzle (26), wherein the primary fuel line (41) and the secondary fuel pilot line (43) are combined into the combined pilot fuel line (conduit 40 includes both fuel passages 41, 43, Para 0017 bottom) between the pilot fuel selection valve (32) and the fuel nozzle (26).
Regarding claim 11
	Boardman discloses a method of delivery fuel (fuel nozzle 70 in Fig 2) to a combustor (26) of a gas turbine engine (Fig 1), the method comprising:
a primary fuel (centerbody circuit 121 to egress a fuel, this fuel is construed as the primary fuel, Fig 4, Para 0047);
a secondary fuel (a third centerbody circuit 122, this fuel is construed as the secondary fuel, Fig 4, Para 0047);
producing, using a swirler (swirler assembly 104, 102, and 130, Fig 4, Para 0041), a main flame (swirler 104 mixes air with fuel from outlet 110 to produce a flame, construed as the main flame) within a combustion chamber (62) of the combustor (26);
producing, using a fuel nozzle (100 Fig 4), a pilot flame (fuel injected from outlet 124 to mix with air to produce a flame, Para 0047, construed as the pilot flame) within the combustion chamber (62) of the combustor (26), 
wherein the fuel nozzle (100) comprises a nozzle outlet (124) that is located adjacent to an end (130) of the swirler (swirler assembly 104/102/130), the end of the swirler being located at an inlet (97) of the combustor (26), wherein the end of the swirler is an axially aftmost end of the swirler (end 130 is the downstream-most end of swirler assembly 104/102/130) with respect to a centerline (101) of the combustion chamber (62), the fuel nozzle outlet (124) is axially inline with a surface of an end wall (inline with end wall of portion 130 annotated in Fig 4) of the end of the swirler, wherein the surface of the end wall extends along a radial direction (radial wall of portion 130 annotated in Fig 4) with respect to the centerline;
conveying, using a primary fuel line (121), the primary fuel to the fuel nozzle (100); and
conveying, using a secondary fuel pilot line (122), the secondary fuel to the nozzle (100).

    PNG
    media_image1.png
    528
    1030
    media_image1.png
    Greyscale

Boardman is silent on storing the primary fuel in a primary fuel tank;
storing the secondary fuel in a secondary fuel tank; 
conveying, using a secondary fuel line, the secondary fuel from the secondary fuel tank to the swirler; and
adjusting, using a pilot fuel selection valve, a flow to the fuel nozzle of at least one of the primary fuel and the secondary fuel.
However, Patel teaches a method of delivering fuel in a gas turbine system, comprising a step of conveying, using a primary fuel line (41 Fig 1), the primary fuel from the primary fuel tank (primary fuel tank 24 in Fig 1; fuel passages 41 and 43 to fluidly connect with fuel supplies 22 and 24, Para 0018 top) to the fuel nozzle (injector head 28); and
conveying, using a secondary fuel pilot line (43), the secondary fuel from the secondary fuel tank (secondary fuel tank 22) to the fuel nozzle (26); and
adjusting, using a pilot fuel selection valve (mechanism 32 could include any of a variety of different valve, Para 0017 top), a flow to the fuel nozzle (26) of the primary fuel and the secondary fuel (24, 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to store the primary fuel and the secondary fuel in Boardman in individual tanks being a primary fuel tank and a secondary fuel tank and to adjust, using a pilot fuel selection valve, a flow to the fuel nozzle of at least one of the primary fuel and the secondary fuel, as suggested and taught by Patel, in order to separately and conveniently store the different fuels in separate tanks, as well as to readily inject the different fuels via the valve based on engine operation.
Broadman in view of Patel is silent on conveying, using a secondary fuel line, the secondary fuel from the secondary fuel tank to the swirler.
However, Ogata teaches a multi-fuel delivery system having a primary fuel tank (19 Fig 2) and a secondary fuel tank (18) to convey, using a secondary fuel line (23 to 17), a secondary fuel from the secondary fuel tank (18) to a swirler (21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a secondary fuel line in Broadman in view of Patel, in order to convey, using a secondary fuel line, the secondary fuel from the secondary fuel tank to the swirler, as suggested and taught by Ogata, because spraying fuel into the swirler imparts a swirl to the inflow air thus accelerating premixing of air and the fuel for combustion (Para 0031 bottom).
Regarding claim 13
	Broadman in view of Patel and Ogata discloses the method of claim 11.
	Broadman in view of Patel and Ogata further discloses conveying, using a combined pilot fuel line (Patel teaches a combined pilot fuel conduit 40 in Fig 1), the primary fuel from the pilot fuel selection valve (32) to the fuel nozzle (26), wherein the primary fuel line (41) and the secondary fuel pilot line (43) are combined into the combined pilot fuel line (conduit 40 includes both fuel passages 41, 43, Para 0017 bottom) between the pilot fuel selection valve (32) and the fuel nozzle (26).

Claim(s) 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman in view of Patel and Ogata, as applied to claims 1 and 11 above, and further in view of Heiberger (US 20150337739 A1).
Regarding claim 4
Broadman in view of Patel and Ogata discloses the fuel delivery system of claim 1.
	Broadman in view of Patel and Ogata is silent on wherein the fuel delivery system is a passive system and configured to adjust the position of the pilot fuel selection valve based upon a schedule of operating conditions.
	However, Heiberger teaches a fuel system having a fuel valve (12 Fig 1), and a controller (24) to adjust a position of the fuel valve based upon a schedule of operations (in response to a new load set-point, the ramp rate control unit 36 within controller 24 send a signal to fuel valve 12 to meter the fuel valve to a first position, Para 0073, this indicates that the position of the fuel valve 12 is adjusted based on a schedule of operation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a controller, taught by Heiberger, to the fuel delivery system in Boardman in view of Patel and Ogata, such that the controller is configured to adjust the position of the pilot fuel selection valve based upon a schedule of operating conditions, because the controller can automatically set and activate the pilot fuel selection valve based on load demands.
	Note that the claim does not impose additional limitation to clarify what a passive system is, thus the system of Boardman in view of Patel, Ogata, and Heiberger which functions the same or similar to the claim, is construed to be a passive system.
Regarding claim 5
Broadman in view of Patel and Ogata discloses the fuel delivery system of claim 1.
	Broadman in view of Patel and Ogata is silent on a logic controller including one or more sensors configured to detect operation conditions of the gas turbine engine, the logic controller being in electronic communication with the pilot fuel selection valve, wherein the fuel delivery system is an active feedback system and configured to adjust the position of the pilot fuel selection valve based upon a detection of operating conditions using the logic controller.
	However, Heiberger teaches a logic controller (24 Fig 1) including sensors (20, 22) configured to detect operation conditions of the gas turbine engine (pressure sensor 20 and temperature sensor 22, i.e. operating conditions, Para 0068 middle), the logic controller being in electronic communication with the fuel valve (signal sensor circuit 34 receives signal from fuel valve 12 and sensors 20, 22, Para 0073, indicates that the controller 24 which includes circuit 34, is in electronic communication with fuel valve 12), 
wherein the fuel delivery system is an active feedback system (in response to a new load set-point, the ramp rate control unit 36 within controller 24 send a signal to fuel valve 12 to meter the fuel valve to a first position, Para 0073, this indicates that the new load set-point is actively fed into the controller 24 and circuit 36 to set a new ram rate and adjust the position of valve 12) and configured to adjust the position of the fuel valve based upon a detection of operating conditions using the logic controller (detection of a new load set-point and a new ramp rate command in unit 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a logic controller and sensors, taught by Heiberger, to the fuel delivery system in Boardman in view of Patel and Ogata, to detect operation conditions of the gas turbine engine, the logic controller being in electronic communication with the pilot fuel selection valve, wherein the fuel delivery system is an active feedback system and configured to adjust the position of the pilot fuel selection valve based upon a detection of operating conditions using the logic controller, because the sensors can accurately measure temperature and pressure of the engine while the controller can automatically set and activate the pilot fuel selection valve to meet load demands.
Regarding claim 14
Broadman in view of Patel and Ogata discloses the method of claim 11.
	Broadman in view of Patel and Ogata is silent on adjusting a position of the pilot fuel selection valve based upon a schedule of operating conditions, wherein the fuel delivery system is a passive system.
	However, Heiberger teaches a fuel system having a fuel valve (12 Fig 1), and a controller (24) to adjust a position of the fuel valve based upon a schedule of operations (in response to a new load set-point, the ramp rate control unit 36 within controller 24 send a signal to fuel valve 12 to meter the fuel valve to a first position, Para 0073, this indicates that the position of the fuel valve 12 is adjusted based on a schedule of operation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a controller, taught by Heiberger, to the fuel delivery system in Boardman in view of Patel and Ogata, for adjusting the position of the pilot fuel selection valve based upon a schedule of operating conditions, because the controller can automatically set and activate the pilot fuel selection valve based on load demands.
	Note that the claim does not impose additional limitation to clarify what a passive system is, thus the system of Boardman in view of Patel, Ogata, and Heiberger which functions the same or similar to the claim, is construed to be a passive system.
Regarding claim 15
Broadman in view of Patel and Ogata discloses the method of claim 11.
	Broadman in view of Patel and Ogata is silent on adjusting, using a logic controller, position of the pilot fuel selection valve based upon a detection of operating conditions, the logic controller including one or more sensors configured to detect operation conditions of the gas turbine engine.
	However, Heiberger teaches a logic controller (24 Fig 1) configured to adjust the position of the fuel valve based upon a detection of operating conditions using the logic controller (in response to a new load set-point, the ramp rate control unit 36 within controller 24 send a signal to fuel valve 12 to meter the fuel valve to a first position, Para 0073, this indicates that the new load set-point is actively fed into the controller 24 and circuit 36 to set a new ram rate and adjust the position of valve 12), 
the logic controller (24 Fig 1) including sensors (20, 22) configured to detect operation conditions of the gas turbine engine (pressure sensor 20 and temperature sensor 22, i.e. operating conditions, Para 0068 middle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a logic controller and sensors, taught by Heiberger, to the fuel delivery system in Boardman in view of Patel and Ogata, to adjust the position of the pilot fuel selection valve based upon a detection of operating conditions and to detect operation conditions of the gas turbine engine, because the sensors can accurately measure temperature and pressure of the engine while the controller can automatically set and activate the pilot fuel selection valve to meet load demands.

Claim(s) 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman in view of Patel and Ogata, as applied to claims 1 and 11 above, and further in view of Koizumi (US 20090223226 A1).
Regarding claim 6
	Broadman in view of Patel and Ogata discloses the fuel delivery system of claim 1.
	Broadman in view of Patel and Ogata is silent on a secondary fuel control valve located within the secondary fuel pilot line between the secondary fuel tank and the pilot fuel selection valve, the secondary fuel control valve being configured to be actuated to one or more positions to adjust the flow of the secondary fuel to the pilot fuel selection valve.
	However, Koizumi teaches a multi-fuel delivery system (Fig 1) including a secondary fuel control valve (204) located within a fuel line (11, 210c) between a fuel tank (201) and the pilot fuel valve (211c), the secondary fuel control valve being configured to be actuated to one or more positions to adjust the flow of the fuel to the pilot fuel valve (valve 204 has open and close positions to allow or block the flow of fuel 201 to fuel nozzle 51).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a secondary fuel control valve, taught by Koizumi, in between the secondary fuel tank and the pilot fuel selection valve in the system of Boardman in view of Patel and Ogata, such that the secondary fuel control valve being configured to be actuated to one or more positions to adjust the flow of the secondary fuel to the pilot fuel selection valve, because all the claimed elements were known in the prior art (a secondary fuel control valve, a pilot fuel selection valve, a secondary fuel tank) and one skilled in the art could have combined the elements as claimed by known methods (placing the secondary fuel control valve in between the second fuel secondary fuel tank and the pilot fuel selection valve) with no change in their respective functions (modulate the flow of fuel within the fuel line), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 7
	Broadman in view of Patel, Ogata, and Koizumi discloses the fuel delivery system of claim 6.
	Broadman in view of Patel, Ogata, and Koizumi further discloses a combined pilot fuel line (Patel teaches a combined pilot fuel conduit 40 in Fig 1) fluidly connecting the pilot fuel selection valve (32) to the fuel nozzle (26), wherein the primary fuel line (41) and the secondary fuel pilot line (43) are combined into the combined pilot fuel line (conduit 40 includes both fuel passages 41, 43, Para 0017 bottom) between the pilot fuel selection valve (32) and the fuel nozzle (26). 
Regarding claim 16
	Broadman in view of Patel and Ogata discloses the method of claim 11.
	Broadman in view of Patel and Ogata is silent on adjusting, using a secondary fuel control valve, a flow of the secondary fuel between the secondary fuel tank and the pilot fuel selection valve.
	However, Koizumi teaches a multi-fuel delivery system (Fig 1) including a secondary fuel control valve (204) configured to adjust a flow of fuel between a fuel tank (201) and the pilot fuel valve (211c).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a secondary fuel control valve, taught by Koizumi, in between the secondary fuel tank and the pilot fuel selection valve in the system of Boardman in view of Patel and Ogata, to adjust the flow of the secondary fuel in between the secondary fuel tank and the pilot fuel selection valve, because all the claimed elements were known in the prior art (a secondary fuel control valve, a pilot fuel selection valve, a secondary fuel tank) and one skilled in the art could have combined the elements as claimed by known methods (placing the secondary fuel control valve in between the second fuel secondary fuel tank and the pilot fuel selection valve) with no change in their respective functions (modulate the flow of fuel within the fuel line), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 17
	Broadman in view of Patel, Ogata, and Koizumi discloses the method of claim 16.
	Broadman in view of Patel, Ogata, and Koizumi further discloses conveying, using a combined pilot fuel line (Patel teaches a combined pilot fuel conduit 40 in Fig 1), the primary fuel from the pilot fuel selection valve (32) to the fuel nozzle (26), wherein the primary fuel line (41) and the secondary fuel pilot line (43) are combined into the combined pilot fuel line (conduit 40 includes both fuel passages 41, 43, Para 0017 bottom) between the pilot fuel selection valve (32) and the fuel nozzle (26).

Claim(s) 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boardman in view of Patel, Ogata, and Koizumi, as applied to claims 6 and 16 above, and further in view of Heiberger.
Regarding claim 8
	Broadman in view of Patel, Ogata, and Koizumi discloses the fuel delivery system of claim 6.
	Broadman in view of Patel, Ogata, and Koizumi is silent on wherein the fuel delivery system is a passive system and configured to adjust the position of the pilot fuel selection valve based upon a schedule of operating conditions.
However, Heiberger teaches a fuel system having a fuel valve (12 Fig 1), and a controller (24) to adjust a position of the fuel valve based upon a schedule of operations (in response to a new load set-point, the ramp rate control unit 36 within controller 24 send a signal to fuel valve 12 to meter the fuel valve to a first position, Para 0073, this indicates that the position of the fuel valve 12 is adjusted based on a schedule of operation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a controller, taught by Heiberger, to the fuel delivery system in Boardman in view of Patel, Ogata and Koizumi, such that the controller is configured to adjust the position of the pilot fuel selection valve based upon a schedule of operating conditions, because the controller can automatically set and activate the pilot fuel selection valve based on load demands.
	Note that the claim does not impose additional limitation to clarify what a passive system is, thus the system of Boardman in view of Patel, Ogata, Koizumi and Heiberger which functions the same or similar to the claim, is construed to be a passive system.
Regarding claim 9
Broadman in view of Patel, Ogata, and Koizumi discloses the fuel delivery system of claim 6.
	Broadman in view of Patel, Ogata, and Koizumi is silent on a logic controller including one or more sensors configured to detect operation conditions of the gas turbine engine, the logic controller being in electronic communication with the pilot fuel selection valve, wherein the fuel delivery system is an active feedback system and configured to adjust the position of the pilot fuel selection valve based upon a detection of operating conditions using the logic controller.
	However, Heiberger teaches a logic controller (24 Fig 1) including sensors (20, 22) configured to detect operation conditions of the gas turbine engine (pressure sensor 20 and temperature sensor 22, i.e. operating conditions, Para 0068 middle), the logic controller being in electronic communication with the fuel valve (signal sensor circuit 34 receives signal from fuel valve 12 and sensors 20, 22, Para 0073, indicates that the controller 24 which includes circuit 34, is in electronic communication with fuel valve 12), 
wherein the fuel delivery system is an active feedback system (in response to a new load set-point, the ramp rate control unit 36 within controller 24 send a signal to fuel valve 12 to meter the fuel valve to a first position, Para 0073, this indicates that the new load set-point is actively fed into the controller 24 and circuit 36 to set a new ram rate and adjust the position of valve 12) and configured to adjust the position of the fuel valve based upon a detection of operating conditions using the logic controller (detection of a new load set-point and a new ramp rate command in unit 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a logic controller and sensors, taught by Heiberger, to the fuel delivery system in Boardman in view of Patel, Ogata, and Koizumi, to detect operation conditions of the gas turbine engine, the logic controller being in electronic communication with the pilot fuel selection valve, wherein the fuel delivery system is an active feedback system and configured to adjust the position of the pilot fuel selection valve based upon a detection of operating conditions using the logic controller, because the sensors can accurately measure temperature and pressure of the engine while the controller can automatically set and activate the pilot fuel selection valve to meet load demands.
Regarding claim 10
Broadman in view of Patel, Ogata, Koizumi and Heiberger discloses the fuel delivery system of claim 9.
	Broadman in view of Patel, Ogata, Koizumi is silent on wherein the logic controller is in electronic communication with the secondary fuel control valve and configured to adjust the position of the secondary fuel control valve based upon a detection of operating conditions.
However, Heiberger teaches a logic controller (24 Fig 1) configured to adjust the position of a fuel valve based upon a detection of operating conditions (in response to a new load set-point, the ramp rate control unit 36 within controller 24 send a signal to fuel valve 12 to meter the fuel valve to a first position, Para 0073, this indicates that the new load set-point is detected by the controller 24, then circuit 36 responds by setting a new ram rate and adjusting the position of valve 12 accordingly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to also use the logic controller in Heiberger to adjust the position of both the pilot fuel selection valve and the secondary fuel control valve, in the system of Broadman in view of Patel, Ogata, and Koizumi, because this would ensure that both fuel control valves are at the correct position to accommodate for the new load set-point of the gas turbine engine. 
Regarding claim 18
	Broadman in view of Patel, Ogata, and Koizumi discloses the method of claim 16.
	Broadman in view of Patel, Ogata, and Koizumi is silent on adjusting a position of the pilot fuel selection valve based upon a schedule of operating conditions.
However, Heiberger teaches a fuel system having a fuel valve (12 Fig 1), and a controller (24) to adjust a position of the fuel valve based upon a schedule of operations (in response to a new load set-point, the ramp rate control unit 36 within controller 24 send a signal to fuel valve 12 to meter the fuel valve to a first position, Para 0073, this indicates that the position of the fuel valve 12 is adjusted based on a schedule of operation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a controller, taught by Heiberger, to the fuel delivery system in Boardman in view of Patel, Ogata and Koizumi, for adjusting a position of the pilot fuel selection valve based upon a schedule of operating conditions, because the controller can automatically set and activate the pilot fuel selection valve based on load demands.
Regarding claim 19
Broadman in view of Patel, Ogata, and Koizumi discloses the method of claim 16.
	Broadman in view of Patel, Ogata, and Koizumi is silent on adjusting, using a logic controller, a position of the pilot fuel selection valve based upon a detection of operating conditions, the logic controller including one or more sensors configured to detect operation conditions of the gas turbine engine.
	However, Heiberger teaches a logic controller (24 Fig 1) configured to adjust the position of the fuel valve based upon a detection of operating conditions using the logic controller (in response to a new load set-point, the ramp rate control unit 36 within controller 24 send a signal to fuel valve 12 to meter the fuel valve to a first position, Para 0073, this indicates that the new load set-point is actively fed into the controller 24 and circuit 36 to set a new ram rate and adjust the position of valve 12), the logic controller including sensors (20, 22) configured to detect operation conditions of the gas turbine engine (pressure sensor 20 and temperature sensor 22, i.e. operating conditions, Para 0068 middle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a logic controller and sensors, taught by Heiberger, to the fuel delivery system in Boardman in view of Patel, Ogata, and Koizumi, to adjust the position of the pilot fuel selection valve based upon a detection of operating conditions and to detect operation conditions of the gas turbine engine, because the sensors can accurately measure temperature and pressure of the engine while the controller can automatically set and activate the pilot fuel selection valve to meet load demands.
Regarding claim 20
Broadman in view of Patel, Ogata, Koizumi and Heiberger discloses the method of claim 19.
	Broadman in view of Patel, Ogata, Koizumi is silent on adjusting, using a logic controller, a position of the secondary fuel control valve based upon a detection of operating conditions, the logic controller including one or more sensors configured to detect operation conditions of the gas turbine engine.
However, Heiberger teaches a logic controller (24 Fig 1) configured to adjust the position of a fuel valve based upon a detection of operating conditions (in response to a new load set-point, the ramp rate control unit 36 within controller 24 send a signal to fuel valve 12 to meter the fuel valve to a first position, Para 0073, this indicates that the new load set-point is detected by the controller 24, then circuit 36 responds by setting a new ram rate and adjusting the position of valve 12 accordingly), the logic controller including sensors (20, 22) configured to detect operation conditions of the gas turbine engine (pressure sensor 20 and temperature sensor 22, i.e. operating conditions, Para 0068 middle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to also use the logic controller in Heiberger to adjust the position of both the pilot fuel selection valve and the secondary fuel control valve, in the system of Broadman in view of Patel, Ogata, and Koizumi, and to add sensors, taught by Heiberger, to the system of Broadman in view of Patel, Ogata, and Koizumi, because the sensors can accurately measure temperature and pressure of the engine, and the controller would ensure that both fuel control valves are at the correct position to accommodate for the new load set-point of the gas turbine engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741